


Exhibit 10.23

 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 

 

Amendment and Restatement

Effective January 1, 2005

 

 


 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 

TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE 1

 

Definitions

 

3

 

 

 

 

 

ARTICLE 2

 

Vesting

 

5

 

 

 

 

 

2.1

 

Vesting in Benefits

 

5

 

 

 

 

 

ARTICLE 3

 

Benefits

 

6

 

 

 

 

 

3.1

 

Eligibility for Benefits

 

6

3.2

 

Death Benefit

 

6

3.3

 

Forms of Payment; Elections

 

7

3.4

 

Withholding and Payroll Taxes

 

7

3.5

 

Delays

 

7

 

 

 

 

 

ARTICLE 4

 

Termination, Amendment or Modification of the Agreement

 

7

 

 

 

 

 

4.1

 

Termination or Amendment

 

8

4.2

 

Termination of Agreement

 

8

 

 

 

 

 

ARTICLE 5

 

Other Benefits and Agreements

 

8

 

 

 

 

 

5.1

 

Coordination with Other Benefits

 

8

 

 

 

 

 

ARTICLE 6

 

Administration of this Agreement

 

8

 

 

 

 

 

6.1

 

Committee Duties

 

8

6.2

 

Administration Upon Change In Control

 

8

6.3

 

Agents

 

9

6.4

 

Binding Effect of Decisions

 

9

6.5

 

Indemnity of Committee

 

9

6.6

 

Company Information

 

9

 

 

 

 

 

ARTICLE 7

 

Claims Procedures

 

9

 

 

 

 

 

7.1

 

Presentation of Claim

 

10

7.2

 

Notification of Decision

 

10

7.3

 

Review of a Denied Claim

 

10

7.4

 

Decision on Review

 

11

7.5

 

Legal Action

 

11

7.6

 

Named Fiduciary

 

11

 

 

 

 

 

ARTICLE 8

 

Beneficiary Designation

 

11

 

- i -


 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 

8.1

 

Beneficiary

 

11

8.2

 

Beneficiary Designation; Change; Spousal Consent

 

11

8.3

 

Acknowledgement

 

12

8.4

 

No Beneficiary Designation

 

12

8.5

 

Doubt as to Beneficiary

 

12

8.6

 

Discharge of Obligations

 

12

 

 

 

 

 

ARTICLE 9

 

Trust

 

12

 

 

 

 

 

9.1

 

Establishment of the Trust

 

12

9.2

 

Interrelationship of the Agreement and the Trust

 

12

9.3

 

Deposits to the Trust

 

13

 

 

 

 

 

ARTICLE 10

 

Miscellaneous

 

14

 

 

 

 

 

10.1

 

Status of Agreement

 

14

10.2

 

Unsecured General Creditor

 

14

10.3

 

Company’s Liability

 

14

10.4

 

Nonassignability

 

14

10.5

 

Furnishing Information

 

14

10.6

 

Terms

 

14

10.7

 

Captions

 

14

10.8

 

Governing Law

 

15

10.9

 

Validity

 

15

10.10

 

Notice

 

15

10.11

 

Successors

 

15

10.12

 

Spouse’s Interest

 

15

10.13

 

Incompetent

 

15

10.14

 

Court Order

 

16

10.15

 

Distribution in the Event of Taxation

 

16

10.16

 

Legal Fees To Enforce Rights After Change in Control

 

16

10.17

 

Aggregation of Employers

 

16

10.18

 

Aggregation of Plans

 

17

 

- ii -


 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 

THE RYLAND GROUP, INC.

DREIER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN II

 

THIS DREIER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN II (this “Agreement”) is
amended and restated  as of January 1, 2005 between the Ryland Group, Inc. (the
“Company”) and R. Chad Dreier (the “Participant”).

 

RECITALS

 

A.                                 The Participant is the Chief Executive
Officer of the Company, and the Company desires to have the continued services
and counsel of the Participant.

 

B.                                   The purpose of this Agreement is to provide
specified benefits to the Participant as more fully described below.

 

AGREEMENT

 

NOW THEREFORE, it is mutually agreed as follows:

 


ARTICLE 1
DEFINITIONS


 

For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meanings:

 

1.1                               “Beneficiary” shall mean one or more persons,
trusts, estates or other entities, designated, in accordance with Article 8,
that are entitled to receive the Participant’s benefits under this Agreement
upon the Participant’s death.

 

1.2                               “Beneficiary Designation Form” shall mean the
form established from time to time by the Committee that the Participant
completes, signs and returns to the Committee to designate a Beneficiary.

 

1.3                               “Change in Control” shall mean the first to
occur of any of the following events:

 

(a)                                The acquisition by any person other than the
Company or any employee benefit plan of the Company, or more than one person
acting as a group, together with stock held by such person or group, of
beneficial ownership of more than 50% of the total fair market value or total
voting power of the Company’s then outstanding voting securities;

 

(b)                               Any one person or more than one person acting
as a group acquires, or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or group, beneficial
ownership of 35% or more of the total voting power of the Company’s then
outstanding voting securities;

 

- 3 -


 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 

(c)                                A majority of the members of the Company’s
Board of Directors is replaced during any 12-month period by Directors whose
appointment or election is not endorsed or approved by a majority of the members
of the Board of Directors who were members of the Board of Directors prior to
the initiation of the replacement; or

 

(d)                               Any one person or more than one person acting
as a group acquires, or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or group, assets of the
Company that have a total gross fair market value of 40% or more of the total
gross fair market value of all of the assets of the Company immediately prior to
the initiation of the acquisition.

 

1.4                               “Claimant” shall have the meaning set forth in
Section 7.1.

 


1.5                               “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME.


 

1.6                               “Committee” shall mean the committee described
in Article 6.

 


1.7                               “COMPANY” SHALL MEAN THE RYLAND GROUP, INC., A
MARYLAND CORPORATION.


 

1.8                               “Compensation Committee” shall mean the
Compensation Committee of the Board of Directors of the Company.

 

1.9                               “Death Benefit” shall mean the Participant’s
unpaid Vested SERP II Benefit (i) payable in equal annual installments over the
remaining number of years and in the same amounts as such benefit would have
been paid to the Participant had the Participant survived, or (ii) the present
value equivalent of such benefit stream payable in a lump sum, calculated using
an 8% discount rate and an end of the year payment convention for the purpose of
calculating the lump sum payment.

 


1.10                         “ELECTION FORM” SHALL MEAN THE FORM UPON WHICH THE
PARTICIPANT ELECTS THE MANNER OF DISTRIBUTION OF HIS SERP II BENEFIT AND DEATH
BENEFIT, AND SHALL BE MADE IN SUCH FORM AS THE COMMITTEE MAY REQUIRE, INCLUDING
THEREON A POWER OF ATTORNEY FROM THE PARTICIPANT’S COMMUNITY PROPERTY SPOUSE, IF
ANY, AUTHORIZING THE PARTICIPANT TO ACT ON BEHALF OF SUCH SPOUSE IN MAKING THE
ELECTION AND AGREEING TO BE IRREVOCABLY BOUND BY ANY SUCH ACT WITH RESPECT TO
ANY COMMUNITY PROPERTY INTEREST UNDER THIS AGREEMENT.


 


1.11                         “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED FROM TIME TO TIME.


 


1.12                         “RETIREMENT” SHALL MEAN THE PARTICIPANT’S VOLUNTARY
OR INVOLUNTARY SEPARATION OF SERVICE FROM THE COMPANY FOR ANY REASON OTHER THAN
DEATH.


 


1.13                         “SEPARATION FROM SERVICE” SHALL MEAN THE
PARTICIPANT’S “SEPARATION FROM SERVICE” WITHIN THE MEANING OF CODE SECTION 409A,
TREATING AS A SEPARATION FROM SERVICE AN ANTICIPATED PERMANENT REDUCTION IN THE
LEVEL OF BONA FIDE SERVICES TO BE PERFORMED BY THE PARTICIPANT TO 20% OR LESS OF
THE AVERAGE LEVEL OF BONA FIDE SERVICES PERFORMED BY THE PARTICIPANT OVER THE
IMMEDIATELY PRECEDING 36

 

- 4 -


 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 


MONTH PERIOD (OR THE FULL PERIOD DURING WHICH THE PARTICIPANT PERFORMED SERVICES
FOR THE COMPANY, IF THAT IS LESS THAN 36 MONTHS).  SEPARATION FROM SERVICE
INCLUDES RETIREMENT.


 


1.14                         “SERP I” SHALL MEAN THE DREIER SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN ENTERED AS OF JULY 1, 2002 BETWEEN THE COMPANY AND THE
PARTICIPANT.


 


1.15                         “SERP BENEFIT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 1.13 OF THE SERP I.


 


1.16                         “SERP II BENEFIT” SHALL MEAN A BENEFIT IN THE
AMOUNT THAT IS THE SUM OF SUBPARAGRAPHS (A) AND (B) BELOW:


 


(A) (I) AN AMOUNT PER ANNUM THAT WHEN ADDED TO THE SERP BENEFIT EQUALS
$2,400,000 PER ANNUM, PAYABLE IN ANNUAL INSTALLMENTS FOR A PERIOD OF FIFTEEN
(15) YEARS, OR (II) THE PRESENT VALUE OF THE BENEFIT STREAM IN THIS SECTION 1.15
(A)(I) PAYABLE IN A LUMP SUM, CALCULATED USING AN 8% DISCOUNT RATE AND AN END OF
THE YEAR PAYMENT CONVENTION FOR THE PURPOSE OF CALCULATING THE LUMP SUM PAYMENT.


 


(B)(I) $1,440,000 PER ANNUM, PAYABLE IN ANNUAL INSTALLMENTS FOR A PERIOD OF
FIFTEEN (15) YEARS, OR (II) THE PRESENT VALUE OF THE BENEFIT STREAM IN THIS
SECTION 1.15(B)(I) PAYABLE IN A LUMP SUM, CALCULATED USING AN 8% DISCOUNT RATE
AND AN END OF THE YEAR PAYMENT CONVENTION FOR THE PURPOSE OF CALCULATING THE
LUMP SUM PAYMENT.


 

1.17                         “Termination of Employment Without Cause” shall
mean the Participant’s involuntary separation of service with the Company other
than by reason of the Participant’s (i) willful and continued failure to perform
the material duties of his position after receiving notice of such failure and
being given reasonable opportunity to cure such failure; (ii) willful misconduct
which is demonstrably and materially injurious to the Company; or
(iii) conviction of a felony.  No act or failure to act on the part of the
Participant shall be considered “willful” unless it is done or omitted to be
done in bad faith or without reasonable belief that the action or omission was
in the best interest of the Company.

 

1.18                         “Trust” shall mean the trust established pursuant
to that certain Master Trust Agreement, dated as of June 27, 2002, between the
Company and the trustee named therein, as amended from time to time.

 

1.19                         “Vested SERP II Benefit” shall mean the
Participant’s SERP II Benefit multiplied by the applicable vesting percentage
set forth in Article 2 of this Agreement.

 


ARTICLE 2
VESTING


 


2.1                               VESTING IN BENEFITS.


 

(A)                                GENERAL.  THE PARTICIPANT SHALL VEST IN HIS
SERP II BENEFIT ACCORDING TO THE FOLLOWING VESTING SCHEDULES, PROVIDED THAT THE
PARTICIPANT IS CONTINUOUSLY EMPLOYED WITH THE COMPANY THROUGH THE SPECIFIED DATE
OF VESTING:

 

- 5 -


 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 

(i)                                     With respect to the SERP II Benefit set
forth in Section 1.15 (a):

 

Date of Vesting

 

Vesting Percentage

As of December 30, 2004

 

40%

December 30, 2005

 

60%

December 30, 2006

 

80%

December 30, 2007

 

100%

 

(II)                                  WITH RESPECT TO THE SERP II BENEFIT SET
FORTH IN SECTION 1.15(B):

 

Date of Vesting

 

Vesting Percentage

December 30, 2005 through

December 30, 2007

 

0%

December 30, 2008

 

33 1/3%

December 30, 2009

 

66 2/3%

December 30, 2010

 

100%

 

(B)                               ACCELERATED VESTING.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS SECTION 2.1, THE PARTICIPANT SHALL IMMEDIATELY BECOME
100% VESTED IN THE SERP II BENEFIT UPON THE OCCURRENCE OF A CHANGE IN CONTROL OR
A TERMINATION OF EMPLOYMENT WITHOUT CAUSE.

 

ARTICLE 3
Benefits


 


3.1                               ELIGIBILITY FOR BENEFITS.


 

(A)                                SERP II BENEFIT.  UPON THE FIRST TO OCCUR OF
A CHANGE IN CONTROL OR SEPARATION FROM SERVICE, THE PARTICIPANT IS ELIGIBLE TO
RECEIVE HIS VESTED SERP II BENEFIT.

 

(B)                               COMMENCEMENT OF PAYMENT OF THE SERP II
BENEFIT. THE PAYMENT OF THE PARTICIPANT’S VESTED SERP II BENEFIT SHALL COMMENCE
ON THE EARLIER OF THE DATE OF A CHANGE IN CONTROL OR SIX (6) MONTHS AFTER THE
DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE.

 

3.2                               Death Benefit.

 

(A)                                DEATH BENEFIT.  IN THE EVENT OF THE
PARTICIPANT’S DEATH AT ANY TIME BEFORE THE PARTICIPANT’S VESTED SERP II BENEFIT
HAS BEEN PAID IN FULL, THE PARTICIPANT’S BENEFICIARY SHALL RECEIVE A DEATH
BENEFIT.

 

(B)                               COMMENCEMENT OF DEATH BENEFIT.  THE DEATH
BENEFIT SHALL COMMENCE OR BE PAID IN FULL, DEPENDING ON THE PARTICIPANT’S
ELECTION FORM, TO THE PARTICIPANT’S BENEFICIARY ON THE

 

- 6 -


 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 

DATE THE PARTICIPANT WOULD HAVE OTHERWISE RECEIVED THE NEXT SERP II BENEFIT
PAYMENT HAD HE LIVED (OR WITHIN 60 DAYS THEREAFTER)

 

3.3                               FORMS OF PAYMENT; ELECTIONS.  AT THE TIME THE
PARTICIPANT INITIALLY IS ELIGIBLE TO PARTICIPATE IN THE PLAN (OR AS OTHERWISE
PERMITTED BY CODE SECTION 409A), THE PARTICIPANT SHALL ELECT ON AN ELECTION
FORM TO HAVE HIS (I) SERP II BENEFIT PAID IN A LUMP SUM OR IN EQUAL ANNUAL
INSTALLMENTS FOR FIFTEEN (15) YEARS, AND (II) DEATH BENEFIT PAID IN A LUMP SUM
OR IN EQUAL ANNUAL INSTALLMENTS OVER THE REMAINING NUMBER OF YEARS, AT THE SAME
TIME AND IN THE SAME AMOUNTS, AS SUCH BENEFIT WOULD HAVE BEEN PAID TO THE
PARTICIPANT HAD THE PARTICIPANT SURVIVED.  THE PARTICIPANT MAY CHANGE HIS
INITIAL ELECTIONS ONCE DURING CALENDAR YEAR 2005 BY SUBMITTING A NEW ELECTION
FORM TO THE COMMITTEE BY DECEMBER 31, 2005.  ADDITIONALLY, TO THE EXTENT
PERMITTED UNDER CODE SECTION 409A AND BY THE COMPANY, THE PARTICIPANT MAY ELECT
THE FORM AND TIMING OF PAYMENT OF HIS SERP II BENEFIT OR DEATH BENEFIT DURING
2008 (EXCEPT THAT A PARTICIPANT CANNOT CHANGE PAYMENT ELECTIONS WITH RESPECT TO
PAYMENTS THAT THE PARTICIPANT WOULD OTHERWISE RECEIVE IN 2008, OR MAKE AN
ELECTION THAT CAUSES PAYMENTS SCHEDULED FOR SUBSEQUENT YEARS TO BE MADE IN
2008), AND SUCH ELECTION SHALL NOT BE TREATED AS A CHANGE IN THE FORM AND TIMING
OF PAYMENT OR AN ACCELERATION OF PAYMENT.

 

THEREAFTER, A NEW ELECTION CAN BE MADE ONCE IF THE PARTICIPANT SUBMITS THE NEW
ELECTION ON AN ELECTION FORM TO THE COMMITTEE AND THAT ELECTION MEETS THE
FOLLOWING REQUIREMENTS: (I) THE ELECTION CANNOT TAKE EFFECT UNTIL AT LEAST
TWELVE (12) MONTHS AFTER THE DATE ON WHICH THE ELECTION IS MADE, (II) IN THE
CASE OF THE SERP II BENEFIT ONLY, THE PAYMENT WITH RESPECT TO WHICH SUCH
ELECTION IS MADE MUST BE DEFERRED FOR A PERIOD OF FIVE (5) YEARS FROM THE DATE
SUCH PAYMENT WOULD OTHERWISE HAVE BEEN MADE, AND (III) THE ELECTION IS ACCEPTED
BY THE COMMITTEE IN ITS SOLE DISCRETION.  THE ELECTION FORMS MOST RECENTLY
ACCEPTED BY THE COMMITTEE IN ACCORDANCE WITH THE RULES DESCRIBED ABOVE SHALL
GOVERN THE PAYOUT OF THE PARTICIPANT’S SERP II BENEFIT AND DEATH BENEFIT.  IF
THE PARTICIPANT DOES NOT MAKE AN ELECTION WITH RESPECT TO THE FORM OF PAYMENT OF
HIS SERP II BENEFIT, THEN SUCH BENEFIT SHALL BE PAID IN A LUMP SUM.  SIMILARLY,
IF THE PARTICIPANT DOES NOT MAKE AN ELECTION WITH RESPECT TO THE FORM OF PAYMENT
OF HIS DEATH BENEFIT, THEN SUCH BENEFIT SHALL BE PAID IN A LUMP SUM.
NOTWITHSTANDING ANYTHING IN THE AGREEMENT TO THE CONTRARY, NO CHANGE SUBMITTED
ON AN ELECTION FORM SHALL BE ACCEPTED BY THE COMMITTEE, AND THE COMMITTEE SHALL
DENY ANY CHANGE MADE ON AN ELECTION FORM, IF THE COMMITTEE DETERMINES THAT THE
CHANGE VIOLATES THE REQUIREMENTS UNDER CODE SECTION 409A.

 

3.4                               WITHHOLDING AND PAYROLL TAXES.  THE COMPANY
SHALL WITHHOLD FROM ANY AND ALL BENEFITS MADE UNDER THIS ARTICLE 3, ALL FEDERAL,
STATE AND LOCAL INCOME, EMPLOYMENT AND OTHER TAXES REQUIRED TO BE WITHHELD BY
THE COMPANY IN CONNECTION WITH THE BENEFITS HEREUNDER.

 


ARTICLE 4
TERMINATION, AMENDMENT OR MODIFICATION OF THE AGREEMENT

 


4.1                               TERMINATION OR AMENDMENT.  THIS AGREEMENT MAY
BE TERMINATED OR AMENDED ONLY BY A WRITTEN AGREEMENT EXECUTED BY THE COMPANY AND
THE PARTICIPANT. NOTWITHSTANDING THE PRECEDING, THE

 

- 7 -


 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 


AGREEMENT MAY BE AMENDED BY THE COMPANY AT ANY TIME, RETROACTIVELY IF REQUIRED
IN THE OPINION OF THE COMPANY, IN ORDER TO ENSURE THAT THE AGREEMENT IS
CHARACTERIZED AS A “TOP-HAT” PLAN AS DESCRIBED UNDER ERISA SECTIONS 201(2),
301(A)(3), AND 401(A)(1) TO CONFORM WITH THE PLAN TO THE REQUIREMENTS OF CODE
SECTION 409A, AND TO CONFORM THE PLAN TO THE PROVISIONS AND REQUIREMENTS OF ANY
APPLICABLE LAW (INCLUDING ERISA AND THE CODE).  NO SUCH AMENDMENT SHALL BE
CONSIDERED PREJUDICIAL TO ANY INTEREST OF THE PARTICIPANT OR A BENEFICIARY
HEREUNDER.    UPON A TERMINATION OF THE PLAN PURSUANT TO THIS SECTION 4.1,
VESTED SERP II BENEFITS SHALL BE PAID TO THE PARTICIPANT IN ACCORDANCE WITH
ARTICLE 3.  NOTWITHSTANDING THE PRECEDING, THE COMPANY, IN ITS DISCRETION,
RESERVES THE RIGHT, BY ACTION OF THE BOARD, TO TERMINATE THE PLAN AND DISTRIBUTE
TO THE PARTICIPANT HIS VESTED SERP II BENEFIT AS PERMITTED IN ACCORDANCE WITH
THE CODE (E.G., TREAS. REG. 1.409A-3(J)(4)(IX)).


 

4.2                               Termination of Agreement.  Unless otherwise
modified pursuant to Section 4.1 above, this Agreement shall terminate upon the
full payment of the Participant’s Vested SERP II Benefit or Death Benefit in
accordance with Article 3.


 

ARTICLE 5
Other Benefits and Agreements

 

5.1                               Coordination with Other Benefits.  The
benefits provided for the Participant under this Agreement are in addition to
any other benefits available to such Participant under any other plan or program
for employees of the Company.  This Agreement shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.


 


ARTICLE 6
ADMINISTRATION OF THE AGREEMENT


 


6.1                               COMMITTEE DUTIES.  THIS AGREEMENT SHALL BE
ADMINISTERED BY A COMMITTEE, WHICH SHALL CONSIST OF THE COMPENSATION COMMITTEE,
OR SUCH COMMITTEE AS THE COMPENSATION COMMITTEE SHALL APPOINT.  THE COMMITTEE
SHALL HAVE THE DISCRETION AND AUTHORITY TO (I) MAKE, AMEND, INTERPRET AND
ENFORCE ALL APPROPRIATE RULES AND REGULATIONS FOR THE ADMINISTRATION OF THIS
AGREEMENT, (II) MAKE BENEFIT ENTITLEMENT DETERMINATIONS, AND (III) DECIDE OR
RESOLVE ANY AND ALL QUESTIONS INCLUDING INTERPRETATIONS OF THIS AGREEMENT, AS
MAY ARISE IN CONNECTION WITH THE AGREEMENT.


 

6.2                               Administration Upon Change In Control.  For
purposes of this Agreement, the Committee shall be the “Administrator” at all
times prior to the occurrence of a Change in Control.  Upon and after the
occurrence of a Change in Control, the “Administrator” shall be an independent
third party selected by the Compensation Committee of the Board of Directors of
the Company, as such committee was constituted prior to the Change in Control. 
The Administrator shall have the discretionary power to determine all questions
arising in connection with the administration of the Agreement and the
interpretation of the Agreement and Trust including, but not limited to benefit
entitlement determinations; provided, however, upon and after the occurrence of
a Change in Control, the Administrator shall have no power to direct the
investment of Trust assets

 

- 8 -


 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 

or select any investment manager or custodial firm for the Trust.  Upon and
after the occurrence of a Change in Control, the Company must: (1) pay all
reasonable administrative expenses and fees of the Administrator; (2) indemnify
the Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator on all matters relating to the Agreement, the Trust, the
Participant and his Beneficiaries, the Participant’s benefits under this
Agreement, the date and circumstances of the Participant’s termination of
employment or death, and such other pertinent information as the Administrator
may reasonably require.  Upon and after a Change in Control, the Administrator
may be terminated (and a replacement appointed) only with the approval of the
Compensation Committee of the Board of Directors of the Company, as such
committee was constituted prior to a Change in Control.  Upon and after a Change
in Control, the Administrator may not be terminated by the Company.  If the
Administrator resigns or is removed and no successor is appointed and approved
by the Compensation Committee of the Board of Directors of the Company, as such
committee was constituted prior to a Change in Control, the Participant may
apply to a court of competent jurisdiction for appointment of a successor
third-party administrator.

 

6.3                               Agents.  In the administration of this
Agreement, the Committee may employ agents and delegate to them such
administrative duties as it sees fit, (including acting through a duly appointed
representative), and may from time to time consult with counsel who may be
counsel to the Company.


 


6.4                               BINDING EFFECT OF DECISIONS.  THE DECISION OR
ACTION OF THE COMMITTEE WITH RESPECT TO ANY QUESTION ARISING OUT OF OR IN
CONNECTION WITH THE ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE
AGREEMENT AND THE RULES AND REGULATIONS PROMULGATED HEREUNDER SHALL BE FINAL AND
CONCLUSIVE AND BINDING UPON ALL PERSONS HAVING ANY INTEREST IN THE AGREEMENT.


 


6.5                               INDEMNITY OF COMMITTEE.  THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS THE MEMBERS OF THE COMMITTEE AGAINST ANY AND ALL
CLAIMS, LOSSES, DAMAGES, EXPENSES OR LIABILITIES ARISING FROM ANY ACTION OR
FAILURE TO ACT WITH RESPECT TO THIS AGREEMENT, EXCEPT IN THE CASE OF WILLFUL
MISCONDUCT BY THE COMMITTEE OR ANY OF ITS MEMBERS.


 


6.6                               COMPANY INFORMATION.  TO ENABLE THE COMMITTEE
TO PERFORM ITS FUNCTIONS, THE COMPANY SHALL SUPPLY FULL AND TIMELY INFORMATION
TO THE COMMITTEE ON ALL MATTERS RELATING TO THE COMPENSATION OF THE PARTICIPANT,
THE DATE AND CIRCUMSTANCES OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT OR
DEATH, AND SUCH OTHER PERTINENT INFORMATION AS THE COMMITTEE MAY REASONABLY
REQUIRE.

 

ARTICLE 7


CLAIMS PROCEDURES

 

- 9 -

 

 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 

7.1                                 Presentation of Claim.  The Participant or
his Beneficiary (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant pursuant to this
Agreement.  If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within sixty (60) days after such notice was
received by the Claimant.  All other claims must be made within one hundred
eighty (180) days of the date on which the event that caused the claim to arise
occurred.  The claim must state with particularity the determination desired by
the Claimant.


 

7.2                               Notification of Decision.  The Committee shall
consider a Claimant’s claim within a reasonable time, but no later than ninety
(90) days after receiving the claim.  If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period.  In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination.  The Committee shall notify the Claimant in writing:

 

(a)                                that the Claimant’s requested determination
has been made, and that the claim has been allowed in full; or

 

(b)                               that the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:

 

(i)                                   the specific reason(s) for the denial of
the claim, or any part of it;

 

(ii)                                specific reference(s) to pertinent
provisions of the Agreement upon which such denial was based;

 

(iii)                             a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;

 

(iv)                            an explanation of the claim review procedure set
forth in Section 7.3 below; and

 

(v)                               a statement of the Claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

7.3                                 Review of a Denied Claim.  On or before
sixty (60) days after receiving a notice from the Committee that a claim has
been denied, in whole or in part, a Claimant (or the Claimant’s duly authorized
representative) may file with the Committee a written request for a review of
the denial of the claim.  The Claimant (or the Claimant’s duly authorized
representative):

 

(a)                                may, upon request and free of charge, have
reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits;

 

(b)                               may submit written comments or other
documents; and/or

 

- 10 -


 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 

(c)                                may request a hearing, which the Committee,
in its sole discretion, may grant.

 

7.4                               Decision on Review.  The Committee shall
render its decision on review promptly, and no later than sixty (60) days after
the Committee receives the Claimant’s written request for a review of the denial
of the claim.  If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial sixty
(60) day period.  In no event shall such extension exceed a period of sixty (60)
days from the end of the initial period.  The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Committee expects to render the benefit determination.  In rendering its
decision, the Committee shall take into account all comments, documents, records
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.  The decision must be written in a manner calculated to
be understood by the Claimant, and it must contain:

 

(a)                                specific reasons for the decision;

 

(b)                               specific reference(s) to the pertinent
Agreement provisions upon which the decision was based;

 

(c)                                a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and

 

(d)                               a statement of the Claimant’s right to bring a
civil action under ERISA Section 502(a).

 

7.5                                 Legal Action.  A Claimant’s compliance with
the foregoing provisions of this Article 7 is a mandatory prerequisite to a
Claimant’s right to commence any legal action with respect to any claim for
benefits under this Agreement.

 

7.6                               Named Fiduciary.  The Committee shall be the
named fiduciary, within the meaning of ERISA, with respect to this Agreement
solely for purposes of this Article 7.

 


ARTICLE 8
BENEFICIARY DESIGNATION


 

8.1                                 Beneficiary.  The Participant shall have the
right, at any time, to designate his Beneficiary(ies) (both primary as well as
contingent) to receive any benefits payable under the Agreement to a beneficiary
upon the Participant’s death.  The Beneficiary designated under this Agreement
may be the same as or different from the Beneficiary designation under any other
plan of the Company in which the Participant participates.  If the Participant
does not make a Beneficiary designation under this Plan, the most recent
beneficiary designation made and accepted by the Committee under SERP I shall
apply for purposes of this Plan.


 

8.2                                 Beneficiary Designation; Change; Spousal
Consent.  The Participant shall designate his Beneficiary by completing and
signing the Beneficiary Designation Form, and returning it to the

 

- 11 -


 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 


COMMITTEE OR ITS DESIGNATED AGENT.  THE PARTICIPANT SHALL HAVE THE RIGHT TO
CHANGE A BENEFICIARY BY COMPLETING, SIGNING AND OTHERWISE COMPLYING WITH THE
TERMS OF THE BENEFICIARY DESIGNATION FORM AND THE COMMITTEE’S RULES AND
PROCEDURES, AS IN EFFECT FROM TIME TO TIME.  IF THE PARTICIPANT NAMES SOMEONE
OTHER THAN HIS OR HER SPOUSE AS A BENEFICIARY AND IF THE COMMITTEE REQUIRES THAT
SPOUSAL CONSENT BE OBTAINED WITH RESPECT TO THE PARTICIPANT, A SPOUSAL CONSENT,
IN THE FORM DESIGNATED BY THE COMMITTEE, MUST BE SIGNED BY THE PARTICIPANT’S
SPOUSE AND RETURNED TO THE COMMITTEE.  UPON THE ACCEPTANCE BY THE COMMITTEE OF A
NEW BENEFICIARY DESIGNATION FORM, ALL BENEFICIARY DESIGNATIONS PREVIOUSLY FILED
SHALL BE CANCELLED.  THE COMMITTEE SHALL BE ENTITLED TO RELY ON THE LAST
BENEFICIARY DESIGNATION FORM FILED BY THE PARTICIPANT AND ACCEPTED BY THE
COMMITTEE PRIOR TO HIS DEATH.


 


8.3                               ACKNOWLEDGMENT.  NO DESIGNATION OR CHANGE IN
DESIGNATION OF A BENEFICIARY SHALL BE EFFECTIVE UNTIL RECEIVED, ACCEPTED AND
ACKNOWLEDGED IN WRITING BY THE COMMITTEE OR ITS DESIGNATED AGENT.


 


8.4                               NO BENEFICIARY DESIGNATION.  IF THE
PARTICIPANT FAILS TO DESIGNATE A BENEFICIARY AS PROVIDED IN SECTIONS 8.2 AND 8.3
ABOVE OR, IF ALL DESIGNATED BENEFICIARIES PREDECEASE THE PARTICIPANT OR DIE
PRIOR TO COMPLETE DISTRIBUTION OF THE PARTICIPANT’S BENEFITS, THEN THE
PARTICIPANT’S SPOUSE SHALL BE THE DESIGNATED BENEFICIARY.  IF THE PARTICIPANT
HAS NO SURVIVING SPOUSE, THE BENEFITS REMAINING UNDER THE AGREEMENT SHALL BE
PAYABLE TO THE EXECUTOR OR PERSONAL REPRESENTATIVE OF THE PARTICIPANT’S ESTATE.


 


8.5                               DOUBT AS TO BENEFICIARY.  IF THE COMMITTEE HAS
ANY DOUBT AS TO THE PROPER BENEFICIARY TO RECEIVE PAYMENTS PURSUANT TO THIS
AGREEMENT, THE COMMITTEE SHALL HAVE THE RIGHT, EXERCISABLE IN ITS DISCRETION, TO
DISTRIBUTE SUCH PAYMENT TO THE PARTICIPANT’S ESTATE WITHOUT LIABILITY FOR ANY
TAX OR OTHER CONSEQUENCES WHICH MIGHT FLOW THEREFROM, OR MAY TAKE SUCH OTHER
ACTION AS THE COMPANY DEEMS TO BE APPROPRIATE.  ANY CLAIM FOR BENEFITS BY A
BENEFICIARY MUST BE MADE IN ACCORDANCE WITH TREAS. REG. 1.409A-3(G) OR ANY OTHER
APPLICABLE GUIDANCE UNDER CODE SECTION 409A..

 

8.6                               Discharge of Obligations.  The payment of
benefits under this Agreement to a Beneficiary shall fully and completely
discharge the Company and the Committee from all further obligations under this
Agreement with respect to the Participant, and this Agreement shall terminate
upon such full payment of benefits.

 


ARTICLE 9

Trust


 


9.1                               ESTABLISHMENT OF THE TRUST.  IN ORDER TO
PROVIDE ASSETS FROM WHICH TO FULFILL THE OBLIGATIONS TO THE PARTICIPANT AND HIS
BENEFICIARIES UNDER THE AGREEMENT, THE COMPANY SHALL UPDATE THE EXISTING TRUST
TO INCLUDE THIS PLAN.  THE COMPANY MAY, IN ITS DISCRETION, CONTRIBUTE CASH OR
OTHER PROPERTY, INCLUDING SECURITIES ISSUED BY THE COMPANY, TO PROVIDE FOR THE
BENEFIT PAYMENTS UNDER THE AGREEMENT.


 


9.2                               INTERRELATIONSHIP OF THE AGREEMENT AND THE
TRUST.  THE PROVISIONS OF THIS AGREEMENT SHALL GOVERN THE RIGHTS OF THE
PARTICIPANT TO RECEIVE DISTRIBUTIONS.  THE PROVISIONS OF THE TRUST SHALL GOVERN
THE RIGHTS OF THE COMPANY, THE PARTICIPANT AND THE CREDITORS OF THE COMPANY TO
THE ASSETS TRANSFERRED TO THE TRUST.  THE COMPANY SHALL AT ALL TIMES REMAIN
LIABLE TO CARRY OUT ITS OBLIGATIONS

 

- 12 -


 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 


UNDER THE AGREEMENT.  THE COMPANY’S OBLIGATIONS UNDER THE AGREEMENT MAY BE
SATISFIED WITH TRUST ASSETS DISTRIBUTED PURSUANT TO THE TERMS OF THE TRUST, AND
ANY SUCH DISTRIBUTION SHALL REDUCE THE COMPANY’S OBLIGATIONS UNDER THIS
AGREEMENT.


 

9.3                               Deposits to the Trust.  The Company shall
deposit into the Trust an amount of cash or, in its discretion, other assets,
including if desirable securities issued by the Company, equal to $3,471,991 per
annum for the six (6) year period commencing January 1, 2005.  Immediately
before the date of a Change in Control, the Company shall deposit into the Trust
such amount of cash and other assets, if any, sufficient in amount to cause the
total value of the assets held in such Trust at that time, excluding the SERP
Benefit, to equal the present value of the entire SERP II Benefit set forth in
both Section 1.15(a) and Section 1.15(b) calculated using an 8% discount rate
and the Participant as 100% vested.

 

- 13 -


 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 


ARTICLE 10
MISCELLANEOUS


 

10.1                         Status of Agreement.   This Agreement is intended
to be a plan that is not qualified within the meaning of Code Section 401(a) and
that is “unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of ERISA Sections 201(2),
301(a)(3) and 401(a)(1).  In addition, the Plan is intended to comply with Code
Sections 409A(a)(1) to (4) and (b)(1) to (2). The Plan shall be administered and
interpreted in a manner consistent with those foregoing intents.

 

10.2                           Unsecured General Creditor.  The Participant and
his Beneficiaries, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Company.  Any and
all of the Company’s assets shall be, and remain, the general, unpledged
unrestricted assets of the Company.


 


10.3                         COMPANY’S LIABILITY.  THE COMPANY’S LIABILITY FOR
THE PAYMENT OF BENEFITS SHALL BE DEFINED ONLY BY THIS AGREEMENT, AS ENTERED INTO
BETWEEN THE COMPANY AND THE PARTICIPANT.


 


10.4                         NONASSIGNABILITY.  NEITHER THE PARTICIPANT NOR ANY
OTHER PERSON SHALL HAVE ANY RIGHT TO COMMUTE, SELL, ASSIGN, TRANSFER, PLEDGE,
ANTICIPATE, MORTGAGE OR OTHERWISE ENCUMBER, TRANSFER, HYPOTHECATE OR CONVEY IN
ADVANCE OF ACTUAL RECEIPT, THE AMOUNTS, IF ANY, PAYABLE HEREUNDER, OR ANY PART
THEREOF, WHICH ARE, AND ALL RIGHTS TO WHICH ARE, EXPRESSLY DECLARED TO BE,
UNASSIGNABLE AND NON-TRANSFERABLE.  NO PART OF THE AMOUNTS PAYABLE SHALL, PRIOR
TO ACTUAL PAYMENT, BE SUBJECT TO SEIZURE OR SEQUESTRATION FOR THE PAYMENT OF ANY
DEBTS, JUDGMENTS, ALIMONY OR SEPARATE MAINTENANCE OWED BY THE PARTICIPANT OR ANY
OTHER PERSON, NOR BE TRANSFERABLE BY OPERATION OF LAW IN THE EVENT OF THE
PARTICIPANT’S OR ANY OTHER PERSON’S BANKRUPTCY OR INSOLVENCY.


 


10.5                         FURNISHING INFORMATION.  THE PARTICIPANT OR HIS
BENEFICIARY WILL COOPERATE WITH THE COMMITTEE BY FURNISHING ANY AND ALL
INFORMATION REQUESTED BY THE COMMITTEE AND TAKE SUCH OTHER ACTIONS AS MAY BE
REQUESTED IN ORDER TO FACILITATE THE ADMINISTRATION OF THIS AGREEMENT AND THE
PAYMENTS OF BENEFITS HEREUNDER, INCLUDING BUT NOT LIMITED TO TAKING SUCH
PHYSICAL EXAMINATIONS AS THE COMMITTEE MAY DEEM NECESSARY.


 


10.6                         TERMS.  WHENEVER ANY WORDS ARE USED HEREIN IN THE
MASCULINE, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE IN THE FEMININE IN ALL
CASES WHERE THEY WOULD SO APPLY; AND WHEREVER ANY WORDS ARE USED HEREIN IN THE
SINGULAR OR IN THE PLURAL, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE USED IN
THE PLURAL OR THE SINGULAR, AS THE CASE MAY BE, IN ALL CASES WHERE THEY WOULD SO
APPLY.


 

10.7                           Captions.  The captions of the articles, sections
and paragraphs of this Agreement are for convenience only and shall not control
or affect the meaning or construction of any of its provisions.

 

- 14 -


 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 

10.8                           Governing Law.  Subject to ERISA, the provisions
of this Agreement shall be construed and interpreted according to the internal
laws of the State of Maryland without regard to its conflict of laws principles.

 

10.9                           Validity.  In case any provision of this
Agreement shall be illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts hereof, but this Agreement shall
be construed and enforced as if such illegal and invalid provision had never
been inserted herein; except to the extent that Code section 409A requires that
this Section be disregarded because it purports to nullify terms that are not in
compliance with Code section 409A.


 

10.10                     Notice.  Any notice or filing required or permitted to
be given to the Committee under this Agreement shall be sufficient if in writing
and hand-delivered, or sent by registered or certified mail, to the address
below:


 

SERP Committee

The Ryland Group, Inc.

24025 Park Sorrento

Suite 400

Calabasas, California 91302

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to the Participant under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Participant.

 

10.11                   Successors.  The provisions of this Agreement shall bind
and inure to the benefit of the Company and its successors and assigns and the
Participant and his Beneficiary.

 

10.12                   Spouse’s Interest.  The interest in the benefits
hereunder of a spouse of the Participant who has predeceased the Participant
shall automatically pass to the Participant and shall not be transferable by
such spouse in any manner, including but not limited to such spouse’s will, nor
shall such interest pass under the laws of intestate succession.

 

10.13                   Incompetent.  If the Committee determines in its
discretion that a benefit under this Agreement is to be paid to a minor, a
person declared incompetent or to a person incapable of handling the disposition
of that person’s property, the Committee may direct payment of such benefit to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person.  The Committee may require proof of
minority, incompetency, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit.  Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Agreement for such payment amount.

 

- 15 -


 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 

10.14                   Court Order.  The Committee is authorized to make any
payments directed by court order in any action in which the Committee has been
named as a party. Notwithstanding the foregoing, the Committee shall interpret
this provision in a manner that is consistent with Code Section 409A and other
applicable tax law, including but not limited to guidance issued after the
effective date of this Plan (e.g., Treas. Reg. 1.409A-3(j)(4)).

 

10.15                   Distribution in the Event of Taxation.  If, for any
reason, all or any portion of the Participant’s benefit under this Agreement
becomes taxable to the Participant prior to receipt, the Company shall
distribute to the Participant immediately available funds in an amount equal to
the taxable portion of his or her benefit (which amount shall not exceed the
Participant’s unpaid Vested SERP II Benefit under the Agreement).  Such a
distribution shall affect and reduce the benefits to be paid under this
Agreement.  Notwithstanding the foregoing, the Committee shall interpret this
provision in a manner that is consistent with Code Section 409A and other
applicable tax law, including but not limited to guidance issued after the
effective date of this Plan (e.g., Treas. Reg. 1.409A-3(j)(4)).

 

10.16                   Legal Fees To Enforce Rights After Change in Control. 
The Company is aware that upon the occurrence of a Change in Control, the Board
or the board of directors of the Company (which might then be composed of new
members) or a shareholder of the Company or of any successor corporation or
affiliate of a successor corporation might then cause or attempt to cause the
Company or such successor to refuse to comply with its obligations under the
Agreement and might cause or attempt to cause the Company to institute, or may
institute, litigation seeking to deny the Participant the benefits intended
under the Agreement.  In these circumstances, the purpose of the Agreement could
be frustrated.  Accordingly, if, following a Change in Control, it should appear
to the Participant that the Company or any successor corporation has failed to
comply with any of its obligations under the Agreement or any agreement
thereunder or, if the Company or any other person takes any action to declare
the Agreement void or unenforceable or institutes any litigation or other legal
action designed to deny, diminish or to recover from the Participant the
benefits intended to be provided, then the Company irrevocably authorizes such
Participant to retain counsel of his choice at the expense of the Company to
represent such Participant in connection with the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, shareholder, other person or entity affiliated with the
Company or any successor corporation or affiliate of a successor corporation
thereto in any jurisdiction.  The Participant shall be entitled to the benefits
described under this Section 10.16 during the period commencing on the effective
date of the Agreement and ending on his death.  The benefits provided during a
calendar year shall not affect the benefits available in any other calendar
year.  The benefits provided under this Section are not subject to liquidation
or exchange for another benefit.

 

10.17                     Aggregation of Employers.   If the Company is a member
of a controlled group of corporations or a group of trades or business under
common control (as described in Code section 414(b) or (c), but substituting a
50% ownership level for the 80% level set forth in those Code Sections), all
members of the group shall be treated as a single employer for purposes of
whether there has

 

- 16 -


 

The Ryland Group, Inc.

Dreier Supplemental Executive Retirement Plan II

 

 

occurred a Separation from Service and for any other purposes under the Plan as
Code section 409A shall require.

 

10.18                   Aggregation of Plans.  If the Company offers other non
account balance deferred compensation plans in addition to the Agreement, those
plans together with this Agreement shall be treated as a single plan to the
extent required under Code section 409A.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year indicated below.

 

 

“Company”

 

The Ryland Group, Inc., a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

 

Robert J. Cunnion, III

 

 

 

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Timothy J. Geckle

 

 

 

 

Secretary

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

“Participant”

 

 

R. Chad Dreier

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

- 17 -

 
